SIMPSON, Justice.
This is a sad case. Both principals involved are now dead. They were both lawyers. Their association began sometime in the thirties when Mr. Sullinger came to Bessemer and commenced the practice of law with Mr. Mathews, who later became a judge in the Bessemer area.
For over thirty years these two men were close personal friends and law partners. After they had practiced law for many years together Mr. Mathews became judge of a court in Bessemer and Mr. Sullinger became Assistant Solicitor of the Tenth Judicial Circuit and practiced law before Judge Mathews for many years.
The friendship between these two men continued up until the time of the death of Mr. Sullinger, who, according to the evidence, Judge Mathews looked upon as his son. Mr. Sullinger died in late 1962, on Christmas day. Judge Mathews died on September 27, 1963.
Following the death of Judge Mathews, the executrix of the estate of Mr. Sullinger filed a claim for services rendered against his estate in the Probate Court of Jefferson County, in the amount of $15,000.-00. The Probate Judge granted the claim in part, his order in this regard being as follows:
“A claim being filed in this cause by Nellie A. Sullinger as Executrix of the Estate of Howard H. Sullinger deceased, in the amount of $15,000.00 and the Administratrix of the Estate of Freelin R. Mathews, deceased, Wynelle Jacks, has filed in this court under Section 216, Title 61, Ala. Code of 1940, her dispute as to the entire claim. * * *
“Howard H. Sullinger and Freelin R. Mathews were both attorneys and practiced in a partnership in the early Thirties, were close friends during both of their lives, Judge Mathews becoming Circuit Judge in the Bessemer Division in Jefferson County and Mr. Sullinger becoming Solicitor of the Bessemer Di*224vision of Jefferson County. That during this time Mr. Sullinger advised Judge Mathews on political, economic and personal matters. Judge Mathews retired from the bench October 1st, 1957 and on April 13th, 1959, he gave Mr. Sullinger an unlimited power of attorney and after this date Mr. Sullinger handled all affairs for Judge Mathews until the time of Mr. Sullinger’s death which occurred on December 25th, 1962. In June of 1959 Judge Mathews was placed in Dunn’s Nursing Home, in Selma, Ala., and from this time until he died Mr. Sullinger made weekly or bi-weekly visits to Judge Mathews to look after the health, welfare and personal needs of Judge Mathéws and in addition to these interests he also looked after Judge Mathews’ business interests, taxes and investments and these services continued until the death of Mr. Sullinger, in December, 1962. It is, therefore,
“ORDERED, JUDGED and DECREED that the legal representative of the Estate of Freelin R. Mathews, deceased, Wynelle Jacks as Administratrix, pay to the legal representative of the Estate of Howard H. Sullinger, deceased, Nellie A. Sullinger, Executrix, the sum of $5,250.00 for the services rendered by Howard H. Sullinger to Freelin R. Mathews, and it is further ordered that the Estate of Freelin R. Mathews, deceased, be taxed with the costs of this proceeding for which execution may issue.”
From this judgment of the Probate Court the appellant appealed to the Circuit Court.
Following this appeal an extensive trial was held to the judge without a jury who at the conclusion thereof rendered a judgment in the favor of the personal representative of the estate of Mr. Sullinger in the amount of $7,000.00. From this judgment this appeal is taken.
The record in this case exceeds 453 transcript pages. It is replete with testimony relating to the nature of the services performed by Mr. Sullinger on behalf of Judge Mathews. It is also replete with testimony relating to the close relationship which existed between these two gentlemen. There was abundant expert testimony adduced going to the value of the services rendered over the period of time in question by Mr. Sullinger on behalf of Judge Mathews. As noted, the trial court concluded that his estate was entitled to $7,-000.00 for services rendered.
It is the contention of the appellant that this case must be reversed for the following: (1) The evidence in the record compels the conclusion that there was no implied contract between Judge Mathews and Mr. Sullinger obligating Judge Mathews to pay for the services rendered by Mr. Sullinger. (2) That even if there were any such implied contract the award of $7,000.00 must be set aside because it is grossly excessive.
There is no essential dispute between these parties as to the governing legal principles. It is undisputed that the law implies a promise to pay a fair and reasonable compensation for services rendered to another which are knowingly accepted. Irvin v. Strother, 163 Ala. 484, 50 So. 969; Shirley v. McNeil, 272 Ala. 696, 133 So.2d 873. On the other hand, it is equally well established in the law that one may not recover for services gratuitously rendered to another with no expectation of payment.
It is the contention of the appellant that the services rendered by Mr. Sullinger on behalf of Judge Mathews were rendered without any expectation of payment and were rendered gratuitously and out of affection which he had for Judge Mathews. The appellee, on the other hand, contends that the evidence justified the finding made by the trial court that an implied contract existed, which obligated Judge Mathews’ estate to pay a reasonable amount for the services so performed.
The question must of necessity then be a factual one. Irvin v. Strother, supra. *225This factual issue was resolved by the trial court, who found that the estate of Mr. Sullinger was entitled to $7,000.00 as compensation for the services which he rendered to Judge Mathews during the period involved. We have read this record, this case having been submitted to this court under Rule 40, and have concluded that there is evidence which would support either finding. Therefore, we are not able to say that the judgment rendered by the trial court is contrary to the evidence. Neither is the judgment which was rendered by the trial court contrary to the law.
The other contention made by the appellant is that the judgment entered is excessive. We cannot agree. As noted earlier, attorneys in the area testified as to the value of the services which had been rendered by Mr. Sullinger in this period and much of this testimony supports the conclusion of the trial court that $7,000.00 is a reasonable amount.
It follows, therefore, that the judgment appealed from is affirmed.
Affirmed.
LIVINGSTON, C. J., and COLEMAN and BLOODWORTH, JJ., concur.